Citation Nr: 0603707	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
bilateral hearing loss, rated as noncompensable (zero percent 
disabling) before March 16, 2005 and as 10 percent disabling 
as of March 16, 2005.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from January 1957 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing is 
associated with the claims folder. 

The case returns to the Board following a remand to the RO in 
February 2005. 

Following that remand, in a September 2005 rating decision, 
the RO granted a 
10 percent disability rating for bilateral hearing loss 
effective from March 16, 2005, the date of the most recent VA 
audiology examination.  The veteran and his representative 
continue to seek increased compensation.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Before March 16, 2005, the veteran has Level I hearing 
loss in the right ear and Level II hearing loss in the left 
ear; as of March 16, 2005, he has Level IV hearing loss in 
the right ear and Level V hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an increased initial disability rating for 
bilateral hearing loss, rated as noncompensable before March 
16, 2005 and as 10 percent disabling as of March 16, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic 
Code 6100 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable before March 16, 2005 and as 10 percent 
disabling as of March 16, 2005.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Impaired hearing will be considered a disability 
only after threshold requirements are met.  See 38 C.F.R. 
§ 3.385.  Once disability is established, levels of hearing 
loss are determined by considering the puretone threshold 
average and speech discrimination percentage scores.  
38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).

The veteran underwent a VA audiological evaluation in 
February 2002.  At that time, puretone thresholds, in 
decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
45
65
70
LEFT
-----
15
35
50
55

The average puretone threshold was 49 dB in the right ear and 
39 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 88 
percent in the left ear.

Pursuant to the Board's remand, in March 2005, the veteran 
was afforded another VA audiology examination.  Pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
55
75
65
LEFT
-----
20
50
70
70

The average puretone threshold was 54 dB in the right ear and 
52 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 88 
percent in the left ear.

In this case, applying the results of the February 2002 VA 
examination to Table VI yields a Roman numeral value of I for 
the right ear and II for the left ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is evaluated as noncompensable.  38 C.F.R. § 4.7.  However, 
applying the results of the March 2005 VA examination to 
Table VI yields a Roman numeral value of IV for the right ear 
and V for the left ear.  Applying these values to Table VII, 
the Board finds that the veteran's hearing loss is 10 percent 
disabling. Id.  The Board notes that, although VA medical 
records from August 2001 to April 2005 reflect intermittent 
outpatient audiology evaluations, there is no evidence prior 
to or after the March 2005 VA examination that satisfies the 
requirements for evaluating hearing loss.  38 C.F.R. § 
4.85(a).  In addition, the evidence does not reflect any 
unusual pattern of hearing loss for purposes of evaluating 
the disability under 38 C.F.R. § 4.86.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  The veteran has submitted a 
personal statement and a letter from a former employer 
indicating that he still has difficulty hearing 
conversations, both in person and on the phone.  The Board 
finds this evidence insufficient to establish the type of 
unusual circumstances contemplated by 38 C.F.R. § 3.321(b)(1) 
to warrant extra-schedular consideration.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased initial disability rating 
for bilateral hearing loss, rated as noncompensable before 
March 16, 2005 and as 10 percent disabling as of March 16, 
2005.  38 C.F.R. § 4.3.  The appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2001, May 2003, and March 2005, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the December 2002 statement of the case and 
September 2005 supplemental statement of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Finally, the March 
2005 VCAA letter conforms to 38 C.F.R. § 3.159(b)(1) and asks 
the veteran to provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO provided the initial VCAA 
notice in June 2001, prior to the March 2002 decision on 
appeal.  Pelegrini, 18 Vet. App. at 120.  However, this 
notice concerned the original, underlying claim for service 
connection for bilateral hearing loss.  VA's Office of 
General Counsel (GC) has held that, if, in response to notice 
of a decision on a claim for which VA has already provided 
notice pursuant to 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new, "downstream" 
issue, i.e., effective date, increased rating after an 
initial award of service connection, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue.  VAOPGCPREC 
8-2003.  In any event, in this case, the May 2003 and March 
2005 VCAA letters specifically address the issue of increased 
compensation.  Based on this discussion, the Board finds no 
defective notice that is prejudicial to the veteran.  
Moreover, neither the veteran nor his representative has even 
alleged any prejudice in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
VA treatment records, and relevant examinations.  The veteran 
has submitted some private medical evidence, a statement from 
a former employer, and his testimony at the July 2004 Travel 
Board hearing.  The Board notes that, pursuant to the 
February 2005 remand, the RO issued a follow-up request to 
Dr. Farmer for the veteran's treatment records with 
accompanying notice to the veteran.  In a March 2005 reply, 
the veteran stated that Dr. Farmer was an internist and that 
his records were not relevant to his hearing loss claim.  As 
there is no indication or allegation that additional relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the February 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


ORDER

An increased initial disability rating for bilateral hearing 
loss, rated as noncompensable before March 16, 2005 and as 10 
percent disabling as of March 16, 2005, is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


